Citation Nr: 0715338	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of bilateral fracture of mandible, left angle and 
right angle.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
February 2004, April 2004, and October 2004  of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In December 2006 and March 2007, the veteran submitted 
additional evidence directly to the Board accompanied by 
signed written waivers of the RO's initial consideration of 
this additional evidence.  


FINDINGS OF FACT

1.  Prior to June 6, 2005, the veteran's residuals of 
bilateral fracture of mandible were manifested by pain and 
motion in the temporomandibular joint limited to 50 
millimeters with no evidence of bone loss of the mandible.

2.  As of June 6, 2005, the veteran's residuals of bilateral 
fracture of mandible are manifested by arthralgia of right 
mandibular condyle, pain, right retro-orbital pain, bilateral 
posteriorly positioned condyles, bilateral adaptive condylar 
changes, bilateral subluxation of the mandibular condyle, 
masticatory dysfunction with limited opening of 37 
millimeters, and right otalgia; but not manifested by 
temporomandibular articulation limited to 30 millimeters or 
less, severe displacement of the mandible, or bone loss of 
the mandible.
  

CONCLUSIONS OF LAW

1.  Prior to June 6, 2005, the schedular criteria for a 
compensable disability evaluation for residuals of bilateral 
fracture of mandible were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Codes (DCs) 
9904, 9905 (2006).

2.  Effective June 6, 2005, the schedular criteria for a 
disability evaluation of 10 percent for residuals of 
bilateral fracture of mandible are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.150, DCs 9904, 9905 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in July 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in February and July 2006.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2004 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  In 
this regard, the rating decision that is the basis of the 
appeal was for service connection for residuals of bilateral 
fracture of mandible, and was favorably decided.  The issue 
of the disability rating assigned is a "downstream" issue.  
The Court of Appeals for Veterans Claims (Court) has held 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419, 
426-427 (2006) (citing Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006)).

The veteran's service medical records have been obtained, to 
the extent available; and Social Security Administration 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the veteran 
has submitted private medical records, at no time has he 
requested that VA obtain any other private medical records.  
The Board notes that the veteran has requested that VA obtain 
medical records from the Air Force hospital in Okinawa and 
from the VA hospital in Richmond, Virginia from 1976 to 1989.  
However, the duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The Board points 
out that the claim on appeal is for an increased evaluation 
for the veteran's service-connected disability; thus, what is 
"of consequence" in this case is the current severity of 
the veteran's service-connected disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Records dated during the time 
of the veteran's service and from 1976 to 1989 would 
certainly not include such information, so remanding the case 
to obtain such records would serve no useful purpose.  

Thus, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The veteran was 
also accorded a VA examination in August 2003.  38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral fracture of mandible, left and right 
angles.  As such, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The current noncompensable evaluation was assigned under DC 
9904 for malunion of the mandible.  The regulation provides 
that a zero percent rating is assigned for slight 
displacement, a 10 percent rating for moderate displacement, 
and a 20 percent rating for severe displacement.  The 
evaluation is dependent on the degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, DC 9904.

For temporomandibular articulation, a 10 percent rating is 
assigned for motion of inter-incisal range limited to 31 to 
40 millimeters or when range of lateral excursion is 0 to 4 
millimeters.  A 20 percent rating is assigned for motion of 
inter-incisal range limited to 21 to 30 millimeters.  38 
C.F.R. § 4.150, DC 9905.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

On VA examination in August 2003, the veteran demonstrated 
inter-incisal range of motion of 55 millimeters.  The 
examiner noted that there was pain of the right 
temporomandibular joint, three missing teeth, and no bone 
loss of mandible.

In August 2004, the veteran submitted a private medical 
report authored by Dr. P.M.N. which noted that the veteran 
reported difficulty with chewing and jaw locking when opened 
too wide.  Angled sequences were obtained about the 
temporomandibular joints with the mouth open and closed.  
With the mouth closed, the temporomandibular joints appeared 
to be intact and bilaterally symmetric.  No abnormal fluid 
collection was present.  The discoid cartilage appeared 
unremarkable.  There was normal anterior translocation of the 
condylar head on both sides with opening of the mouth.  There 
was normal movement of the discoid cartilage, without 
evidence of a tear.  The impression was essentially 
unremarkable study.  

In December 2005, the veteran submitted private medical 
records from Dr. D.G.W. which noted that the veteran was 
initially seen in his office on June 6, 2005.  The veteran 
completed a questionnaire, and clinical and radiographic 
evaluation was performed as well as electromyographic, 
computerized mandibular scanning and electrosonography.  The 
veteran reported complaints of daily headaches, primarily on 
the right side, right arthralgia and constant inability to 
open his mouth and difficulty chewing food.  The veteran was 
fitted with an orthotic appliance, which Dr. D.G.W. noted had 
eliminated approximately forty percent of the pain in six 
weeks time.

Dr. D.G.W. diagnosed arthralgia right mandibular condyle, 
history of fractured mandible, pain since fractured mandible 
was treated, right retro-orbital pain, bilateral posteriorly 
positioned condyles, bilateral adaptive condylar changes, 
bilateral subluxation mandibular condyles, masticatory 
dysfunction, limited opening of 37 millimeters, and right 
otalgia.

Based on the aforementioned rating criteria and the competent 
medical evidence of record, the Board finds that prior to 
June 6, 2005, the veteran's disability picture more nearly 
approximated the non-compensable criteria.  Prior to June 6, 
2005, there is no evidence showing that the veteran exhibited 
limitation of inter-incisal range of motion from 31 to 40 
millimeters.  However, examination of the veteran in June 
2005 did show such limitation.  Thus, the Board finds that 
the veteran's disability picture more nearly approximates the 
criteria for a 10 percent evaluation under DC 9904 effective 
June 6, 2005.  

Thus, a 10 percent rating is warranted effective June 6, 2005 
for the veteran's service-connected mandible fracture 
residuals.  38 C.F.R. § 4.150, DC 9904.  A rating in excess 
of 10 percent would require a showing of inter-incisal range 
of motion limited to between 21 and 30 millimeters or severe 
displacement of the mandible which has not been shown by or 
approximated by the competent medical evidence of record.  38 
C.F.R. § 4.150, DCs 9904, 9905.

The veteran's mandible fracture is also manifested by 
residuals including subluxation and complaints of pain.  
However, even considering these residuals along with 38 
C.F.R. §§ 4.40,  4.45 and Deluca, the Board finds that any 
additional functional loss due to pain and dysfunction is 
contemplated in the 10 percent disability rating and does not 
limit the veteran's inter-incisal range of motion to between 
21 to 30 millimeters or moderate displacement contemplated by 
the 20 percent disability rating.  

The Board points out that higher ratings are available under 
DC 9903 for mandible fracture residuals producing non-union 
of the mandible; and under DCs 9901 and 9902 for residuals 
producing loss of one-half or the entire mandible.  However, 
there is no objective medical evidence of either non-union or 
loss of one-half of the mandible so as to warrant ratings 
under DCs 9901, 9902, or 9903.

The Board has also considered other diagnostic codes under 38 
C.F.R. § 4.150.  However, as the medical evidence has not 
demonstrated impairment of the maxilla, ramus, coronoid 
process, or hard palate, or that the veteran suffers from 
chronic osteomyelitis or osteoradionecrosis, the Board 
concludes that the remaining diagnostic codes under 38 C.F.R. 
§ 4.150 do not apply in this case.

The Board has explored the possibility of whether the 
veteran's headaches should be separately rated.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  38 C.F.R. § 4.25; 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  In this case, the medical 
evidence does not support a separate rating for headaches.  
While the veteran's subjective complaints of headaches has 
been noted, there is nothing in  the medical record which 
indicates that any headaches amount to a disability which may 
be separately ratable under Diagnostic Code 8100 or any other 
diagnostic code.  Accordingly, the Board believes that the 10 
percent rating assigned in this decision contemplates these 
symptoms and any additional separate rating for headaches 
would constitute pyramiding.  38 C.F.R. § 4.14.

In summary, the Board finds that an increased evaluation of 
10 percent is warranted as of June 6, 2005 under DC 9905 for 
limited temporomandibular articulation.  However, the Board 
further concludes that the preponderance of the evidence is 
against granting an evaluation in excess of 10 percent or 
separate ratings under any other code applicable to dental or 
oral conditions contained in 38 C.F.R. § 4.150.


ORDER

Entitlement to a compensable disability evaluation prior to 
June 6, 2005 for residuals of bilateral fracture of mandible, 
left angle and right angle is denied.

Entitlement to a disability evaluation of 10 percent 
effective June 6, 2005 for 
residuals of bilateral fracture of mandible, left angle and 
right angle is granted.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


